Citation Nr: 1434965	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  11-23 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to service connection for a stomach disability.

4.  Entitlement to service connection for a right hip disability.

5.  Entitlement to service connection for a right knee disability.

6.  Entitlement to service connection for a right ankle disability.

7.  Entitlement to a disability rating in excess of 50 percent for an adjustment disorder.

8.  Entitlement to a disability rating in excess of 20 percent for a lumbar strain with disc protrusion.  

9.  Entitlement to a disability rating in excess of 10 percent for hypesthesia and hypalgesia of the left upper thigh with radiculopathy.    

10.  Entitlement to service connection for a sleep disorder.  

11.  Entitlement to service connection for eczema.

12.  Whether new and material evidence has been received to reopen the claim for service connection for a left ankle disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from September 2001 to October 2002.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issue of special monthly compensation under 38 C.F.R. § 3.350(a)(1)(ii) (2013) due to sexual dysfunction was raised by the representative in June 2013.  It has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.   38 C.F.R. § 19.9(b) (2013). 

The Veteran had claimed eczema as a skin rash on her arms, and it is clear from a March 2009 VA medical record that she is referring to eczema on her arms, and so the issue has been re-characterized accordingly.  

The issues of service connection for a sleep disorder, eczema, and left ankle disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran does not have a current fibromyalgia, cervical spine, stomach, right hip, right knee, or right ankle disorder.  

2.  The Veteran's service-connected adjustment disorder does not produce occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood.   
 
3.  The Veteran's service-connected lumbar strain with disc protrusion does not produce forward flexion of the thoracolumbar spine limited to 30 degrees or less or ankylosis of the entire thoracolumbar spine.

4.  The Veteran's service-connected hypesthesia and hypalgesia of his left upper thigh with radiculopathy does not produce moderate incomplete paralysis of his anterior crural (femoral) nerve.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for fibromyalgia, cervical spine, stomach, right hip, right knee, and/or right ankle disorder have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  The criteria for a disability rating in excess of 50 percent for adjustment disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9440 (2013).

3.  The criteria for a disability rating in excess of 20 percent for lumbar strain with disc protrusion have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2013).

4.  The criteria for a disability rating in excess of 10 percent for hypesthesia and hypalgesia of the left upper thigh; radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8626 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes," and that the range of disability applied may be between 0 percent and 100 percent "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App.37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Adequate notice was provided in October 2008 and April and June 2009 letters.

VA has obtained service treatment records; assisted the Veteran in obtaining evidence; and obtained VA medical opinions or examinations in November 2008 and March 2013; A VA examination is not necessary for the fibromyalgia disorder claim as no in-service disease, injury, or event is shown and because there is no competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability.  VA has afforded the Veteran the opportunity to give testimony before the Board.  The examinations which have been obtained for the cervical spine, stomach, and right hip, knee, and ankle claims are adequate as they provide all information necessary to adjudicate the claims.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims record; and the Veteran has not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

Service connection claims

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet.App. 247, 253 (1999); Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Service connection may be granted, on a secondary basis, for a disability which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2013).  Similarly, any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  

Service treatment records are silent for reference to fibromyalgia, cervical spine, stomach, right knee, and right ankle problems, and the Veteran denied having or having had pertinent symptomatology, except for right hip pain, on service discharge examination in August 2002.  Examination at that time was normal in all pertinent respects.  

Based on the evidence, the Board concludes that service connection is not warranted for fibromyalgia, cervical spine, stomach, right hip, right knee, and/or right ankle disorders.  

For each of these claimed disorders, there is no medical evidence of a currently diagnosed disorder.  For the right knee, X-rays of it were normal on VA examination in November 2008.  While the Veteran complained of intermittent pain in her hips, knees, and ankles on VA evaluation in November 2009, the relevant findings were normal range of motion and strength of the right lower extremity with no joint enlargement or tenderness.  Assessments rendered in treatment records have been of pain, but there have been no diagnoses of any of the claimed disorders.  While the Veteran complained of right knee problems on VA examination in March 2013, muscle strength, joint stability, and X-rays were normal and no diagnosis was rendered.  For the right ankle, no physical examination abnormalities of it were found on VA examination in March 2013, and the examiner indicated that the Veteran does not have a right ankle disability.  For the right hip, on VA examination in March 2013, both hips were examined, the Veteran was noted to have a full range of motion of her right hip, and the examiner diagnosed a left hip disorder, but no right hip disorder.  The examiner examined the Veteran and indicated that the Veteran does not have a right knee or lower leg disability and noted that X-rays of her right hip, right knee, and right ankle were normal.  Thus, the preponderance of the evidence shows that the Veteran does not have the claimed right hip, knee, or ankle disorders.  

Furthermore, the examiner's opinion makes it clear that any right hip, right knee, or right ankle disability which may be present is not caused or aggravated by the Veteran's service-connected well healed left hip fracture disability, as had been claimed.  The negative service discharge examination report also indicates that any current right hip disability was not manifest in service.  

For the stomach disorder claim, no stomach problems were mentioned during service.  The Veteran was examined in March 2013, moreover, and the examiner considered whether her stomach symptoms would be due to pain medications for her service-connected displaced left femoral neck fracture disability, and concluded based on the facts that her gastrointestinal symptoms were less likely than not caused by or aggravated by the pain medications.  There is, moreover, no diagnosis of record of a stomach disorder.  In the absence of a current disability and a relationship between it and service or it and a service-connected disability, service connection cannot be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-144 (1992).   

Higher ratings

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, after reviewing the relevant legal criteria and evidence, the Board finds that uniform ratings are warranted, as indicated below.

Adjustment disorder

The Veteran appeals the RO's July 2009 decision denying a rating greater than 50 percent for her service-connected adjustment disorder.  

The Veteran's adjustment disorder is rated under 38 C.F.R. § 4.130's General Rating Formula for Mental Disorders, under which a 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

The symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a) (2013).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or minimal symptoms (e.g., mild anxiety before an exam), good functioning in all areas, interested and involved in a wide range of activities, socially effective, generally satisfied with life, no more than everyday problems or concerns (e.g., an occasional argument with family members).  GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument; no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  

Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  A score of 11 to 20 denotes some danger of hurting one's self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e. g., largely incoherent or mute).  A GAF score of 1 to 10 is assigned when the person is in persistent danger of severely hurting self or others (recurrent violence) or there is persistent inability to maintain minimal personal hygiene or serious suicidal acts with clear expectation of death.  See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes].

On VA psychiatric examination in November 2008, it was indicated that the Veteran had no hospital or outpatient treatment, including currently, for a mental disorder.  The Veteran reported panic attacks about daily that were really bad, and which get worse if she is stressed out or if she is going to do something that she is worried about.  She also reported worrying.  Since an accident, she had stopped driving.  On examination, she was clean, neatly groomed, appropriately and casually dressed, and moved frequently as if she were uncomfortable.  She became tearful when talking about her feelings.  Her speech was unremarkable and spontaneous, and her attitude was cooperative, friendly, and relaxed.  Her affect was normal and she reported feeling probably hopeless, as well as angry.  She was oriented to person, place, and time, and her thought processes and content were unremarkable.  In terms of judgment, she understood the outcome of behavior.  Her intelligence was average.  She reported nightmares that interfered with her sleep and left her tired during the day.  She did not have any inappropriate, obsessive, or ritualistic behavior, and she interpreted proverbs appropriately.  She indicated that after a minute or 2, her panic attacks would go away.  Little ones would be every day, but bigger ones would be every couple of weeks.  A bigger one might make her feel like she cannot breathe, or might make her black out.  She denied homicidal and suicidal thoughts and episodes of violence, and she had good impulse control.  

She reported that she just works and comes home, and that she has moderate impairment with household chores, and slight with shopping, and that if anyone wants her to do anything, her boyfriend tells them she is unable to go.  She noted trouble with remembering, especially things at work, like meetings, and noted that somebody at work would have to come to get her for meetings.  On testing, her remote memory and immediate memory were normal, and recent memory was mildly impaired.  She was able to manage her financial affairs.  She did clerical/administrative work, full time, and had worked in escrow for a title company previously.  The diagnosis was adjustment disorder with depressed and anxious mood, and with panic.  Her GAF was 42.  The examiner indicated that there was not total occupational and social impairment due to mental disorder symptoms, and that there was not reduced reliability and productivity due to mental disorder symptoms.  

There is no question that the Veteran's adjustment disorder results in some social and occupational impairment.  However, after carefully reviewing the evidence of record in light of the regulatory rating criteria, the Board is compelled to conclude that the current 50 percent rating accurately reflects the demonstrated symptoms and impairment.  Although the symptoms set forth in the rating criteria are examples of the type and degree of symptoms that would justify a particular rating, the evidence in this case clearly paints a picture of an individual whose adjustment disorder symptoms are most in keeping with those listed for a 50 percent rating.  In this regard, it is probative that the examiner considered all of her symptoms and concluded that they did not result in total social and occupational impairment and that they did not result in reduced reliability and productivity.  The Veteran did not report reduced reliability and it is not shown.  To the contrary, she has been working full time and goes to work according to her own statements.  While she might have to be called for meetings and has a number of other symptoms including mild recent memory impairment and small panic attacks, she has normal speech, attitude, affect, and thought processes and content, with no delusions, she has a boyfriend, and she has denied most if not all of the exemplary symptoms for higher ratings.  It is also noteworthy that the Veteran has not had any treatment for the adjustment disorder.  Moreover, there is no indication in any of the records of reduced reliability or productivity due to the adjustment disorder.  The Veteran's GAF of 42 has been considered.  Nevertheless, the preponderance of the evidence, including importantly the report from the examiner who assigned that GAF, indicates that she does not have symptoms resulting in deficiencies in most areas.  

Lumbar strain

The Veteran appeals the RO's July 2009 denial of a rating greater than 20 percent for her service-connected lumbar strain, which is rated under Diagnostic Code 5237.  

Under the General Formula for Rating Diseases and Injuries of the Spine, diseases and injuries to the spine are to be evaluated under diagnostic codes 5235 to 5243 as follows:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease 

Unfavorable ankylosis of the entire spine.....................................................100

Unfavorable ankylosis of the entire thoracolumbar spine ..............................50

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.........................................................................................40

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine....................................................................................30

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis............................................20

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height...............................................................................10

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

The formula for rating intervertebral disc syndrome based on incapacitating episodes provides:

With incapacitating episodes having a total duration of at least six weeks during the past 12 months.......................................................................................................60

With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.............................................................40

With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months...........................................................20

With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months............................................................10

38 C.F.R. § 4.71a, Diagnostic Codes 5235 - 5243 (2007).

Under 38 C.F.R. § 4.40 (2013), functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45 (2009), factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

To obtain a 40 percent rating for lumbar strain with disc protrusion under 38 C.F.R. § 4.71a's General Rating Formula for Diseases and Injuries of the Spine, the evidence would have to show or nearly approximate forward flexion of the Veteran's thoracolumbar spine limited to 30 degrees or less, or favorable ankylosis of her entire thoracolumbar spine.  On VA examination in November 2008, forward flexion of the Veteran's thoracolumbar spine was to 70 degrees, posterior extension was to 25 degrees, and lateral flexion and rotation were to 20 degrees, although with moderate difficulty and moderate to occasionally severe pain with the lateral flexion and rotation.  On 4 repetitions, forward flexion was to 60 degrees, with moderate pain, weakness, and fatigue, but no incoordination.  This and the rest of the evidence of record is consistent with no more than a 20 percent rating, even when 38 C.F.R. §§ 4.40, 4.45 are considered.  Forward flexion of the Veteran's thoracolumbar spine limited to 30 degrees clearly is not present or nearly approximated, nor is ankylosis of the entire thoracolumbar spine - to the contrary, the Veteran retains very substantial thoracolumbar spine motion.  

To obtain a 40 percent rating for lumbar strain with disc protrusion under 38 C.F.R. § 4.71a's Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the evidence would have to show or nearly approximate incapacitating episodes having a total duration of at least 4 weeks during the past 12 months.  A diagnosis of intervertebral disc syndrome is not shown, and neither are incapacitating episodes having a total duration of at least 4 weeks during the past 12 months.  No incapacitating episodes or treatment for the same are mentioned in the November 2008 VA examination report or elsewhere in the record.  

In light of the above, a schedular rating in excess of 20 percent is not warranted for the lumbar strain with disc protrusion.  

Hypesthesia and hypalgesia of left upper thigh, radiculopathy

The Veteran appeals the RO's July 2009 denial of a rating in excess of 10 percent rating for her service-connected hypesthesia and hypalgesia of the left upper thigh, radiculopathy, which is rated under 38 C.F.R. § 4.124a, Diagnostic Code 8626.  

This disorder was service-connected in May 2003 as secondary to the Veteran's service-connected left femoral neck fracture with 1/4 inch of shortening.  An April 2003 VA examination had shown some hypesthesia and hypalgesia in and around the femoral neck fracture surgical scar site, and the examiner had indicated that this was an expectation of surgery of this type and that it was related to the surgical incision.  

Under Diagnostic Code 8626, an evaluation of 10 percent is assigned for mild incomplete paralysis of the anterior crural (popliteal) nerve.  A 20 percent rating requires moderate incomplete paralysis, and a 30 percent rating requires severe incomplete paralysis of the external popliteal nerve.  A 40 percent evaluation requires complete paralysis of the anterior crural nerve, manifested by paralysis of the quadriceps extensor muscles.

On VA examination in November 2008, the Veteran had mild decrease to sensation with light touch and pinprick testing in her left lower extremity, and monofilament testing was also mildly decreased in the left lower extremity.  There was no muscle wasting or muscle loss noted. 

Based on the record, the Board concludes that a disability rating in excess of 10 percent for this disorder cannot be assigned.  The evidence does not show moderate incomplete paralysis of the anterior crural nerve.  Instead, it is consistent with no more than mild incomplete paralysis of such nerve.  The findings are wholly sensory, and at that, have been graded as no more than mild in nature, and no muscle wasting or muscle loss is present.  

The Board stresses to the Veteran that it does not doubt that the disabilities at issue result in impairment.  However, the Veteran's current impairments are reflected accurately by the current 50 percent rating for adjustment disorder, the 20 percent rating for lumbar strain with disc protrusion, and the 10 percent rating for hypoesthesia and hypalgiesia of the left upper thigh with radiculopathy.  The Board is bound to apply the regulatory criteria.  Should the disorders increase in severity in the future, the Veteran may file new claims for increased ratings. 

Extraschedular

In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed above. To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1). 

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual. Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops. 

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

In this case, the symptoms described by the Veteran fit squarely within the criteria found in the relevant Diagnostic Codes for the disabilities at issue.  In short, the rating criteria contemplate not only her symptoms but the severity of her disability.  For these reasons, referral for extraschedular consideration is not warranted.

Additionally, the Board has considered the holding of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App.447  (2009) (holding that claims for higher evaluations also include a claim for a total rating based on individual unemployability (TDIU) when the appellant claims to be unable to work due to a service connected disability).  The Board notes that the Veteran has not asserted, nor does the evidence of record indicate, that she is unemployable because of this disabilities at issue.  Rather, as reports mentioned above describe, she works full time.  As the Veteran has provided no indication that the disabilities at issue prevent her from obtaining and/or maintaining substantially gainful employment and she has been working full time, the Board finds that Rice is not applicable to the current appeal. There must be cogent evidence of unemployability in the record.  See Rice, 22 Vet. App. 447, citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  Therefore, the Board finds that the current decision need not consider whether the Veteran meets the criteria for entitlement to TDIU.


ORDER

Service connection for fibromyalgia, cervical spine, stomach, right hip, right knee, and right ankle disabilities is not warranted.   

A disability rating in excess of 50 percent for adjustment disorder is not warranted.  

A disability rating in excess of 20 percent for lumbar strain with disc protrusion is not warranted.  

A disability rating in excess of 10 percent for hypesthesia and hypalgesia of left upper thigh; radiculopathy is not warranted.  


REMAND

For the claims for service connection for a sleep disorder and eczema, the Veteran is claiming that that she has a sleep condition due to her service-connected left hip disability, and that an eczematous skin rash on her arms is aggravated by her service-connected adjustment disorder.  A March 2009 VA medical record shows treatment for eczema on her forearms and indicates that the Veteran reported having episodes of it in adolescence, and more in the last few years since being in the service and experiencing more stress.  An April 2009  VA medical record indicates that she occasionally falls asleep while standing and does not sleep well at night because of pain.  In light of the above, VA examinations as indicated below are necessary to assist the Veteran with her claims under 38 C.F.R. § 3.159.   

Next, for the left ankle disability claim, in May 2003, the RO denied service connection for left ankle disability on the basis that there was no evidence of a (current) left ankle disability.  The RO advised the Veteran of its decision and of her right to appeal it within 1 year thereof in June 2003, and she did not appeal.  Accordingly, that decision became final.  38 U.S.C.A. § 7105 (West 2002).  In order to reopen, new and material evidence is required.  38 U.S.C.A. § 5108 (West 2002).  The Court has held that when a claimant has applied to reopen a previously denied claim for service connection, she must be advised of the basis of the prior decision.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, the Board concludes that the RO's October 2008 letter to her, advising her that service connection was denied in May 2003 "because no evidence of record in military service to support left ankle", does not meet that requirement.  Furthermore, there is no other statutory-compliant notice to her or evidence curing that deficiency by demonstrating that the appellant currently understands the basis for the prior denial.  Notice in a statement of the case is not statutory compliant notice.  See Pelegrini.  Therefore, remand for sufficient notice of the basis of the prior decision is required. 

Accordingly, the case is REMANDED for the following action:

1.  Adequately advise the appellant of the basis of the May 2003 denial of service connection for left ankle disability, including by telling her that there was no evidence of current left ankle disability at that time or of a relationship between it and service or between it and her service-connected left hip disability.  

2.  The Veteran should be scheduled for a VA examination with regard to her claim for service connection for sleep disorder.  It is imperative that the claims record be made available to the examiner for review in connection with the examination.  All current sleep disorders should be clearly reported, and if none are present, that should be clearly reported. 

The examiner should respond to the following:

     a)  With regard to any current sleep disorder, is it at least as likely as not (a 50% or higher degree of probability) that such disorder is proximately due to or caused by the service-connected left hip disorder? 

     b)  With regard to any current sleep disorder, is it at least as likely as not (a 50% or higher degree of probability) that such disorder has been aggravated by the service-connected left hip disorder?

The examiner should furnish reasons for the opinions. 

3.  The Veteran should be scheduled for a VA examination with regard to her claim for service connection for eczema.  It is imperative that the claims record be made available to the examiner for review in connection with the examination.  All current eczema disorders should be clearly reported. 

The examiner should respond to the following:

     a)  With regard to any eczema in existence since October 2008, is it at least as likely as not (a 50% or higher degree of probability) that such disorder is proximately due to or caused by the service-connected adjustment disorder? 

     b)  With regard to any eczema in existence since October 2008, is it at least as likely as not (a 50% or higher degree of probability) that such disorder has been aggravated by the service-connected adjustment disorder?  The examiner should furnish reasons for the opinions. 

4.  Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


